DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA),
first paragraph, as failing to comply with the enablement requirement. The claim(s)
contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly
connected, to make and/or use the invention. The Monte Carlo simulations steps could
be updated; therefore, the new steps would not be supported by the specification as
filed. All the claims dependent of claim 9 are also rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-
AIA ), second paragraph, as being indefinite for failing to particularly point out and
distinctly claim the subject matter which the inventor or a joint inventor (or for
applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention.
The Monte Carlo steps simulation could change over time; therefore, it is unclear if the
method steps that are on the list now would still be considered suitable for use in the
invention should they be removed or altered from the steps later making the claim
indefinite. All the claims dependent of claim 10 are also rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 12-17 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Barmatov et al. (US 2008/0119375 A1) (“Barmatov” herein)

Claims 12 -17
Barmatov discloses a composition comprising a drilling mud mixed with 0.1-4% boron.
, with 0.5-2% boron hydride, wherein said drilling mud is a water-based drilling mud. [0004; 0029-0033; 0037; 0051]
 	Since Barmatov discloses an aqueous fluid and a boron such as boron hydride, it would be a water-based drilling mud.
 	 "Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).

 	Claims 12 and 15 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by  Zhang et al. (US 2017/)0329041 A1) (“Zhang’” herein-cited previously)

Claims 12 and 15
Zhang discloses a composition comprising a drilling mud mixed with  0.1-4 %  boron. [0012-0014, 0021]
	Since Zhang discloses the same fluid composition comprising water and boron, it would be a water based drilling mud.
	"Products of identical chemical composition cannot have mutually exclusive properties”. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present. See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claims 12,13, and 14 above, and further in view of Barmatov.

Claims 13 and 14
Zhang discloses the composition of claim 12.  Zhang however does not explicitly disclose  0.5-2% boron hydride.
	Barmatov teaches the above limitation (See paragraphs 0029 & 0033 → Barmatov teaches this limitation in that the microparticle-based biocide should be obtained by metal ion reduction from salts using reducing agents. Useful reducing agents include, but are not limited to, the following compounds: alcohols, natrium boron hydride,... and others, varies from about 0.001% to about 40%.) for the purpose of being  used for long-term storage of liquid and dry components applied in the petroleum industry and, particularly, for hydraulic fracturing liquids, mud solutions and fluids. [0037]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Zhang with the above limitation, as taught by Barmatov, in order to be used for long-term storage of liquid and dry components applied in the petroleum industry and, particularly, for hydraulic fracturing liquids, mud solutions and fluids. [0037]

Claims 16-17 
Zhang discloses the composition of claims 1 and 143, wherein said drilling mud is a water-based drilling mud. (Same as Claim 12 and 15 above)

Allowable Subject Matter
Claims 1-6 and 8-9 are allowed.

Response to Arguments
Applicant’s arguments, filed on 05/31/2022, with respect to the objection of the drawing has been fully considered and are persuasive.  The objection of the drawing has been withdrawn. 
Applicant’s arguments, filed on 05/31/2022, with respect to objection of claim 2 has have been fully considered and are persuasive.  The objection of claim 2 has been withdrawn. 
Applicant’s arguments, filed on 05/31/2022, with respect to rejection of claims 5, 6, 10, and 12 under 35 USC 112 (b) /second have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Applicant's arguments filed on 05/31/2022 with regards to claims 7 and 19 rejected under  35 USC 112 (a)/first and 112 (b) /second have been fully considered but they are not persuasive. 
The applicant argues ant present that  “Monte Carlo methods are well known in  many  arts”.  (See Arguments, page 7, 1st paragraph).
As the applicant own words, the Monte Carlo method are well known in many arts, therefore, if any of these art change the scope of the method, the new steps would not be supported by the specification as filed. Therefore, the rejections have been maintained.
Applicant’s arguments with respect to claims 12-17 rejected under  35 U.S.C. 102 (a) (1) as being anticipated by Bell et al. (US 2005/0221495 A1)/Torres-Verdi et al. (US 2015/0377011 A1) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, filed on 05/31/2022, with respect to the rejection(s) of claims 12-17 rejected under 35 USC 102 (a) (1) anticipated by Zhang et al. (US 2017/0329041 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made set forth above.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        07/07/2022